Exhibit 10.1

PIONEER NATURAL RESOURCES COMPANY

INDEMNIFICATION AGREEMENT

This Agreement (“Agreement”) is made and entered into as of the 26th day of
August, 2009, by and between Pioneer Natural Resources Company, a Delaware
corporation (the “Company”), and Scott D. Sheffield (“Indemnitee”).

RECITALS

A.        Highly competent and experienced persons are reluctant to serve
corporations as directors, executive officers or in other capacities unless they
are provided with adequate protection through insurance and indemnification
against claims and actions against them arising out of their service to and
activities on behalf of the Company.

B.        The Board of Directors of the Company (the “Board”) has determined
that the inability to attract and retain such persons would be detrimental to
the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future.

C.        The Board has also determined that it is reasonable, prudent and
necessary for the Company, in addition to purchasing and maintaining directors’
and officers’ liability insurance (or otherwise providing for adequate
arrangements of self-insurance), contractually to obligate itself to indemnify
such persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be adequately protected.

D.        Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified to the fullest extent permitted by law.

E.        Article Twelfth of the Amended and Restated Certificate of
Incorporation of the Company provides for indemnification of directors and
officers to the fullest extent permitted by law.

In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

 

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

 

--------------------------------------------------------------------------------

“Acquiring Person” means any Person other than (i) the Company, (ii) any of the
Company’s Subsidiaries, (iii) any employee benefit plan of the Company or of a
Subsidiary of the Company or of a Company owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (iv) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a
Subsidiary of the Company or of a Company owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

“Change in Control” means the occurrence of any of the following events:

(i)        The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (x) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subparagraph (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (iii) below; or

(ii)       Members of the Incumbent Board cease for any reason to constitute at
least a majority of the Board; or

(iii)      Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common equity and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
similar governing body, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or the entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 40%
or more of, respectively, the then outstanding shares of common equity of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity except to the extent that
such ownership results solely from ownership of the Company that existed prior
to the Business Combination and (C) at least a majority of the members of the
board of directors or other similar governing body of the entity resulting from

 

2

 



 

--------------------------------------------------------------------------------

such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv)      Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

“Claim” means an actual or threatened claim or request for relief which was, is
or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status.

“Corporate Status” means the status of a person who is, becomes or was a
director, officer, employee, agent or fiduciary of the Company or is, becomes or
was serving at the request of the Company as a director, officer, partner,
member, venturer, proprietor, trustee, employee, agent, fiduciary or similar
functionary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other enterprise. For purposes of this Agreement, the Company agrees
that Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Company shall be deemed to be at the request of the Company.

“DGCL” means the Delaware General Corporation Law and any successor statute
thereto, as either of them may from time to time be amended.

“Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a named defendant or respondent in the Proceeding in respect of
which indemnification is sought by Indemnitee.

“Exchange Act” means the Securities Exchange Act of 1934.

“Expenses” means all attorneys’ fees and disbursements, retainers, accountant’s
fees and disbursements, private investigator fees and disbursements, court
costs, transcript costs, fees and expenses of experts, witness fees and
expenses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements,
costs or expenses of the types customarily incurred in connection with
prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or participating in or preparing to participate in (including on
appeal) a Proceeding and all interest or finance charges attributable to any
thereof. Should any payments by the Company under this Agreement be determined
to be subject to any federal, state or local income or excise tax, “Expenses”
shall also include such amounts as are necessary to place Indemnitee in the same
after-tax position (after giving effect to all applicable taxes) as Indemnitee
would have been in had no such tax been determined to apply to such payments.

“Incumbent Board” means the individuals who, as of the date of this Agreement,
constitute the Board and any other individual who becomes a director of the
Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then

 

3

 



 

--------------------------------------------------------------------------------

comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (a) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel under this Agreement or similar agreements), (b) any other
party to the Proceeding giving rise to a claim for indemnification hereunder or
(c) the beneficial owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding voting securities (other than, in each such case, with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements). Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

“Independent Directors” means the directors on the Board that are independent
directors as defined in Section 303A of the New York Stock Exchange Listed
Company Manual or successor provision, or, if the Company’s common stock is not
then quoted on the NYSE, that qualify as independent, disinterested, or a
similar term as defined in the rules of the principal securities exchange or
inter-dealer quotation system on which the Company’s common stock is then listed
or quoted.

“Person” means any individual, entity or group (within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act).

“Potential Change in Control” shall be deemed to have occurred if (i) any Person
shall have announced publicly an intention to effect a Change in Control, or
commenced any action (such as the commencement of a tender offer for the
Company’s Common Stock or the solicitation of proxies for the election of any of
the Company’s directors) that, if successful, could reasonably be expected to
result in the occurrence of a Change in Control; (ii) the Company enters into an
agreement, the consummation of which would constitute a Change in Control; or
(iii) any other event occurs which the Board declares to be a Potential Change
in Control.

“Proceeding” means any threatened, pending or completed action, suit,
arbitration, investigation, inquiry, alternate dispute resolution mechanism,
administrative or legislative hearing, or any other proceeding (including,
without limitation, any securities laws action, suit, arbitration, alternative
dispute resolution mechanism, hearing or procedure) whether civil, criminal,
administrative, arbitrative or investigative and whether or not based upon
events occurring, or actions taken, before the date hereof, and any appeal in or
related to any such action, suit, arbitration, investigation, hearing or
proceeding and any inquiry or investigation (including discovery), whether
conducted by or in the right of the Company or any other Person,

 

4

 



 

--------------------------------------------------------------------------------

that Indemnitee in good faith believes could lead to any such action, suit,
arbitration, alternative dispute resolution mechanism, hearing or other
proceeding or appeal thereof.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that Person.

“Voting Securities” means any securities that vote generally in the election of
directors, in the admission of general partners, or in the selection of any
other similar governing body.

ARTICLE II

 

Services by Indemnitee

Indemnitee is serving as an officer of the Company. Indemnitee may from time to
time also agree to serve, as the Company may request from time to time, in
another capacity for the Company (including another officer or director
position) or as a director, officer, partner, member, venturer, proprietor,
trustee, employee, agent, fiduciary or similar functionary of another foreign or
domestic corporation, partnership, joint venture, limited liability company,
sole proprietorship, trust, employee benefit plan or other enterprise.
Indemnitee and the Company each acknowledge that they have entered into this
Agreement as a means of inducing Indemnitee to serve, or continue to serve, the
Company in such capacities. Indemnitee may at any time and for any reason resign
from such position or positions (subject to any other contractual obligation or
any obligation imposed by operation of law). The Company shall have no
obligation under this Agreement to continue Indemnitee in any such position or
positions.

ARTICLE III

 

Indemnification

Section 3.1      General. Subject to the provisions set forth in Article IV, the
Company shall indemnify, and advance Expenses to, Indemnitee to the fullest
extent permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may hereafter from time to time permit. The
other provisions set forth in this Agreement are provided in addition to and as
a means of furtherance and implementation of, and not in limitation of, the
obligations expressed in this Article III. No requirement, condition to or
limitation of any right to indemnification or to advancement of Expenses under
this Article III shall in any way limit the rights of Indemnitee under Article
VII.

Section 3.2      Additional Indemnity of the Company. Indemnitee shall be
entitled to indemnification pursuant to this Section 3.2 if, by reason of
anything done or not done by Indemnitee in, or by reason of any event or
occurrence related to, Indemnitee’s Corporate Status, Indemnitee is, was or
becomes, or is threatened to be made, a party to, or witness or other
participant in any Proceeding. Pursuant to this Section 3.2, Indemnitee shall be
indemnified against any and all Expenses, judgments, penalties (including excise
or similar taxes), fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, judgments, penalties, fines and amounts

 

5

 



 

--------------------------------------------------------------------------------

paid in settlement) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any Claim, issue or
matter therein. Notwithstanding the foregoing, the obligations of the Company
under this Section 3.2 shall be subject to the condition that no determination
(which, in any case in which Independent Counsel is involved, shall be in a form
of a written opinion) shall have been made pursuant to Article IV that
Indemnitee would not be permitted to be indemnified under applicable law.
Nothing in this Section 3.2 shall limit the benefits of Section 3.1, Section 3.3
or any other Section hereunder.

Section 3.3      Advancement of Expenses. The Company shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding, whether brought by the Company or
otherwise, in advance of any determination respecting entitlement to
indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination and until it shall ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses) within 10 days after the
receipt by the Company of a written request from Indemnitee requesting such
payment or payments from time to time, whether prior to or after final
disposition of such Proceeding. Any such payment by the Company is referred to
in this Agreement as an “Expense Advance.” In connection with any request for an
Expense Advance, if requested by the Company, Indemnitee or Indemnitee’s counsel
shall also submit an affidavit stating that the Expenses incurred were, or in
the case of retainers to be incurred are, reasonably incurred. Any dispute as to
the reasonableness of the incurrence of any Expense shall not delay an Expense
Advance by the Company, and the Company agrees that any such dispute shall be
resolved only upon the disposition or conclusion of the underlying Claim against
Indemnitee. Indemnitee hereby undertakes and agrees that Indemnitee will
reimburse and repay the Company without interest for any Expense Advances to the
extent that it shall ultimately be determined (in a final adjudication by a
court from which there is no further right of appeal or in a final adjudication
of an arbitration pursuant to Section 5.1 if Indemnitee elects to seek such
arbitration) that Indemnitee is not entitled to be indemnified by the Company
against such Expenses. Indemnitee shall not be required to provide collateral or
otherwise secure the undertaking and agreement described in the prior sentence.
The Company shall make all advances pursuant to this Section 3.3 without regard
to the financial ability of the Indemnitee to make repayment and without regard
to the prospect of whether the Indemnitee may ultimately be found to be entitled
to indemnification under the provisions of this Agreement.

Section 3.4      Indemnification for Additional Expenses. The Company shall, to
the maximum extent permitted by law, indemnify Indemnitee against any and all
costs and expenses (of the types described in the definition of Expenses in
Article I) and, if requested by Indemnitee, shall (within two business days of
that request) advance those costs and expenses to Indemnitee, that are incurred
by Indemnitee in connection with any claim asserted against, or action brought
by, Indemnitee for (i) indemnification or an Expense Advance by the Company
under this Agreement or any other agreement or provision of the Company’s
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
any Claim or Proceeding, (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, or (iii)

 

6

 



 

--------------------------------------------------------------------------------

enforcement of, or claims for breaches of, any provision of this Agreement, in
each of the foregoing situations regardless of whether Indemnitee ultimately is
determined to be entitled to that indemnification, advance expense payment,
insurance recovery, enforcement, or damage claim, as the case may be and
regardless of whether the nature of the proceeding with respect to such matters
is judicial, by arbitration, or otherwise.

Section 3.5      Partial Indemnity. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties, and amounts paid in
settlement of a Claim or Proceeding but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims or
Proceedings, or in defense of any issue or matter therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all Expenses incurred
in connection therewith.

ARTICLE IV

 

Procedure for Determination of Entitlement

to Indemnification

Section 4.1      Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary or an
Assistant Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

Section 4.2      Determination of Request. Upon written request by Indemnitee
for indemnification pursuant to the first sentence of Section 4.1 hereof, a
determination, if required by applicable law, with respect to whether Indemnitee
is permitted under applicable law to be indemnified shall be made in accordance
with the terms of Section 4.5, in the specific case as follows:

(a)       If a Potential Change in Control or a Change in Control shall have
occurred, by Independent Counsel (selected in accordance with Section 4.3) in a
written opinion to the Board and Indemnitee, unless Indemnitee shall request
that such determination be made by the Board, or a committee of the Board, in
which case by the person or persons or in the manner provided for in clause (i)
or (ii) of paragraph (b) below; or

(b)       If a Potential Change in Control or a Change in Control shall not have
occurred, (i) by the Board by a majority vote of the Disinterested Directors
even though less than a quorum of the Board, or (ii) by a majority vote of a
committee consisting solely of two or more Disinterested Directors designated to
act in the matter by a majority vote of all Disinterested Directors even though
less than a quorum of the Board, or (iii)

 

7

 



 

--------------------------------------------------------------------------------

by Independent Counsel selected by the Board or a committee of the Board by a
vote as set forth in clauses (i) or (ii) of this paragraph (b), or if such vote
is not obtainable or such a committee cannot be established, by a majority vote
of all directors, or (iv) if Indemnitee and the Company agree, by the
stockholders of the Company in a vote that excludes the shares held by directors
who are not Disinterested Directors.

If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Company pursuant to, and to
the extent required by, the provisions of Article III. Indemnitee shall
cooperate with the person or persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person
upon reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company shall
indemnify and hold harmless Indemnitee therefrom.

Section 4.3      Independent Counsel. If a Potential Change in Control or a
Change in Control shall not have occurred and the determination of entitlement
to indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by (a) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board or (b) if there are no Disinterested
Directors, by a majority vote of the Board, and the Company shall give written
notice to Indemnitee, within 10 days after receipt by the Company of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel so selected. If a Potential Change in Control or a
Change in Control shall have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company, within 10 days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected (unless Indemnitee shall request that such selection be made by the
Disinterested Directors or a committee of the Board, in which event the Company
shall give written notice to Indemnitee within 10 days after receipt of
Indemnitee’s request for the Board or a committee of the Disinterested Directors
to make such selection, specifying the identity and address of the Independent
Counsel so selected). In either event, (i) such notice to Indemnitee or the
Company, as the case may be, shall be accompanied by a written affirmation of
the Independent Counsel so selected that it satisfies the requirements of the
definition of “Independent Counsel” in Article I and that it agrees to serve in
such capacity and (ii) Indemnitee or the Company, as the case may be, may,
within seven days after such written notice of selection shall have been given,
deliver to the Company or to Indemnitee, as the case may be, a written objection
to such selection. Any objection to the selection of Independent Counsel
pursuant to this Section 4.3 may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of the definition
of “Independent Counsel” in Article I, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
timely made, the Independent Counsel so selected may not serve as

 

8

 



 

--------------------------------------------------------------------------------

Independent Counsel unless and until a court of competent jurisdiction (the
“Court”) has determined that such objection is without merit. In the event of a
timely written objection to a choice of Independent Counsel, the party
originally selecting the Independent Counsel shall have seven days to make an
alternate selection of Independent Counsel and to give written notice of such
selection to the other party, after which time such other party shall have five
days to make a written objection to such alternate selection. If, within 30 days
after submission of Indemnitee’s request for indemnification pursuant to Section
4.1, no Independent Counsel shall have been selected and not objected to, either
the Company or Indemnitee may petition the Court for resolution of any objection
that shall have been made by the Company or Indemnitee to the other’s selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 4.2. The
Company shall pay any and all fees and expenses reasonably incurred by such
Independent Counsel in connection with acting pursuant to Section 4.2, and the
Company shall pay all fees and expenses reasonably incurred incident to the
procedures of this Section 4.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 5.1, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 4.4      Establishment of a Trust. In the event of a Potential Change in
Control or a Change in Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee (the “Trust”) and from
time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, and defending any Claim, and any and all judgments, fines,
penalties, and settlement amounts of any and all Claims from time to time
actually paid or claimed, reasonably anticipated, or proposed to be paid. The
amount to be deposited in the Trust pursuant to the foregoing funding obligation
shall be determined by the Independent Counsel (or other person(s) making the
determination of whether Indemnitee is permitted to be indemnified by applicable
law). The terms of the Trust shall provide that, upon a Change in Control, (i)
the Trust shall not be revoked or the principal thereof invaded, without the
written consent of Indemnitee; (ii) the trustee of the Trust shall advance,
within ten business days of a request by Indemnitee, any and all Expenses
reasonably incurred to Indemnitee, any required determination concerning the
reasonableness of the Expenses to be made by the Independent Counsel (and
Indemnitee hereby agrees to reimburse the Trust under the circumstances in which
Indemnitee would be required to reimburse the Company for Expenses Advances
under Section 3.3 of this Agreement); (iii) the Trust shall continue to be
funded by the Company in accordance with the funding obligation set forth above;
(iv) the trustee of the Trust shall promptly pay to Indemnitee all amounts for
which Indemnitee shall be entitled to indemnification pursuant to this
Agreement; and (v) all unexpended funds in the Trust shall revert to the Company
upon a final determination by the Independent Counsel or a court of competent
jurisdiction, as the case may be, that Indemnitee has been fully indemnified
under the terms of this Agreement. The trustee of the Trust shall be chosen by
Indemnitee and shall be an institution that is not affiliated with Indemnitee.
Nothing in this Section 4.4 shall relieve the Company of any of its obligations
under this Agreement.

 

9

 



 

--------------------------------------------------------------------------------

 

Section 4.5

Presumptions and Effect of Certain Proceedings.

(a)       Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification under Section
4.1, and the Company shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used by Independent Counsel (or other person or persons
determining entitlement to indemnification) as a basis for a determination of
entitlement to indemnification unless the presumption is overcome by the
Company’s providing information sufficient to overcome such presumption by clear
and convincing evidence or unless the investigation, review and analysis of
Independent Counsel (or such other person or persons) convinces Independent
Counsel by clear and convincing evidence that the presumption should not apply.

(b)       If the person or persons empowered or selected under Article IV of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
person making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating to such determination; and provided,
further, that the 60-day limitation set forth in this Section 4.5(b) shall not
apply and such period shall be extended as necessary (i) if within 30 days after
receipt by the Company of the request for indemnification under Section 4.1
Indemnitee and the Company have agreed, and the Board has resolved to submit
such determination to the stockholders of the Company pursuant to Section 4.2(b)
for their consideration at an annual meeting of stockholders to be held within
90 days after such agreement and such determination is made thereat, or a
special meeting of stockholders is called within 30 days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat, or (ii) if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 4.2(a) of this Agreement, in
which case the applicable period shall be as set forth in Section 5.1(c).

(c)       The termination of any Proceeding or of any Claim, issue or matter by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) by itself adversely
affect the rights of Indemnitee to indemnification or create a presumption that
Indemnitee failed to meet any particular standard of conduct, that Indemnitee
had any particular belief, or that a court has determined that indemnification
is not permitted by applicable law. Indemnitee shall be deemed to have been
found liable in respect of any Claim, issue or matter only after Indemnitee
shall have been so adjudged by the Court after exhaustion of all appeals
therefrom.

 

10

 



 

--------------------------------------------------------------------------------

ARTICLE V

 

Certain Remedies of Indemnitee

Section 5.1      Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including, without limitation, any Expense Advances); or (c) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2 and such determination shall not have been made
and delivered in a written opinion within 90 days after the latest of (i) such
Independent Counsel’s being appointed, (ii) the overruling by the Court of
objections to such counsel’s selection, or (iii) expiration of all periods for
the Company or Indemnitee to object to such counsel’s selection, Indemnitee
shall be entitled to commence an action seeking an adjudication in the Court of
Indemnitee’s entitlement to such indemnification or advancements due hereunder,
including, without limitation, Expense Advances. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association. Indemnitee shall commence such action seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such action pursuant to this
Section 5.1, or such right shall expire. The Company agrees not to oppose
Indemnitee’s right to seek any such adjudication or award in arbitration and it
shall continue to pay Expense Advances pursuant to Section 3.3 until it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal or in a final adjudication of an arbitration pursuant
to this Section 5.1 if Indemnitee elects to seek such arbitration) that
Indemnitee is not entitled to be indemnified by the Company against such
Expenses.

Section 5.2      Adverse Determination Not to Affect any Judicial Proceeding. If
a determination shall have been made pursuant to Article IV that Indemnitee is
not entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Agreement,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proof in overcoming such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

Section 5.3      Company Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Company shall be irrevocably bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Article V, and
shall be precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable.

 

11

 



 

--------------------------------------------------------------------------------

Section 5.4      Company Bound by the Agreement. The Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Article V that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement.

ARTICLE VI

 

Contribution

Section 6.1      Contribution Payment. To the extent the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s Corporate
Status, the Company, in lieu of indemnifying Indemnitee, shall contribute to the
amount of any and all Expenses, judgments, fines, or penalties assessed against
or incurred or paid by Indemnitee on account of such Proceeding and any and all
amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted (“Contribution Amounts”), in
such proportion as is appropriate to reflect the relative fault with respect to
the subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and directors of the Company other than Indemnitee) who may
be at fault with respect to such matter (collectively, including the Company,
the “Third Parties”) on the other hand.

Section 6.2      Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination under Article IV) after giving effect
to, among other things, the relative intent, knowledge, access to information,
and opportunity to prevent or correct the subject matter of the Proceedings and
other relevant equitable considerations of each party. The Company and
Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section 6.2 were determined by pro rata allocation or by any
other method of allocation which does take account of the equitable
considerations referred to in this Section 6.2.

ARTICLE VII

 

Miscellaneous

Section 7.1      Non-Exclusivity. The rights of Indemnitee to receive
indemnification and advancement of Expenses under this Agreement shall be in
addition to, and shall not be deemed exclusive of, any other rights Indemnitee
shall under the DGCL or other applicable law, the charter or bylaws of the
Company, any other agreement, vote of stockholders or a resolution of directors,
or otherwise. No amendment or alteration of the charter or bylaws of the Company
or

 

12

 



 

--------------------------------------------------------------------------------

any provision thereof shall adversely affect Indemnitee’s rights hereunder and
such rights shall be in addition to any rights Indemnitee may have under the
charter, bylaws and the DGCL or other applicable law. To the extent that there
is a change in the DGCL or other applicable law (whether by statute or judicial
decision) that allows greater indemnification by agreement than would be
afforded currently under the Company’s charter or bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by virtue of
this Agreement the greater benefit so afforded by such change. Any amendment,
alteration or repeal of the DGCL that adversely affects any right of Indemnitee
shall be prospective only and shall not limit or eliminate any such right with
respect to any Proceeding involving any occurrence or alleged occurrence of any
action or omission to act that took place before such amendment or repeal.

 

Section 7.2

Insurance and Subrogation.

(a)       To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or for individuals serving at the request
of the Company as directors, officers, partners, members, venturers,
proprietors, trustees, employees, agents, fiduciaries or similar functionaries
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, sole proprietorship, trust, employee benefit plan or
other enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent or fiduciary under
such policy or policies.

(b)       In the event of any payment by the Company under this Agreement for
which reimbursement is available under any insurance policy or policies obtained
by the Company, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee under such insurance policy or
policies, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights, provided that all
Expenses relating to such action shall be borne by the Company.

(c)       The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under the Company’s
charter or bylaws or any insurance policy, contract, agreement or otherwise.

(d)       If Indemnitee is a director of the Company, the Company will advise
the Board of any proposed material reduction in the coverage for Indemnitee to
be provided by the Company’s directors’ and officers’ liability insurance policy
and will not effect such a reduction with respect to Indemnitee without the
prior approval of at least 80% of the Independent Directors of the Company.

(e)       If Indemnitee is a director of the Company during the term of this
Agreement and if Indemnitee ceases to be a director of the Company for any
reason, the Company shall procure a run-off directors’ and officers’ liability
insurance policy with respect to claims arising from facts or events that
occurred before the time Indemnitee

 

13

 



 

--------------------------------------------------------------------------------

ceased to be a director of the Company and covering Indemnitee, which policy,
without any lapse in coverage, will provide coverage for a period of six years
after the time Indemnitee ceased to be a director of the Company and will
provide coverage (including amount and type of coverage and size of deductibles)
that are substantially comparable to the Company’s directors’ and officers’
liability insurance policy that was most protective of Indemnitee in the 12
months preceding the time Indemnitee ceased to be a director of the Company;
provided, however, that:

(i)        this obligation shall be suspended during the period immediately
following the time Indemnitee ceases to be a director of the Company if and only
so long as the Company has a directors’ and officers’ liability insurance policy
in effect covering Indemnitee for such claims that, if it were a run-off policy,
would meet or exceed the foregoing standards, but in any event this suspension
period shall end when a Change in Control occurs; and

(ii)       no later than the end of the suspension period provided in the
preceding clause (i) (whether because of failure to have a policy meeting the
foregoing standards or because a Change in Control occurs), the Company shall
procure a run-off directors’ and officers’ liability insurance policy meeting
the foregoing standards and lasting for the remainder of the six-year period.

(f)        Notwithstanding the preceding clause (e) including the suspension
provisions therein, if Indemnitee ceases to be an officer or a director of the
Company in connection with a Change in Control or at or during the one-year
period following the occurrence of a Change in Control, the Company shall
procure a run-off directors’ and officers’ liability insurance policy covering
Indemnitee and meeting the foregoing standards in clause (e) and lasting for a
six-year period upon the Indemnitee’s ceasing to be an officer or a director of
the Company in such circumstances.

Section 7.3      Self Insurance of the Company; Other Arrangements. The parties
hereto recognize that the Company may, but except as provided in Section 7.2(d),
Section 7.2(e), and Section 7.2(f) is not required to, procure or maintain
insurance or other similar arrangements, at its expense, to protect itself and
any person, including Indemnitee, who is or was a director, officer, employee,
agent or fiduciary of the Company or who is or was serving at the request of the
Company as a director, officer, partner, member, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise against any
expense, liability or loss asserted against or incurred by such person, in such
a capacity or arising out of the person’s status as such a person, whether or
not the Company would have the power to indemnify such person against such
expense or liability or loss.

Except as provided in Section 7.2(d), Section 7.2(e) and Section 7.2(f), in
considering the cost and availability of such insurance, the Company (through
the exercise of the business judgment of its directors and officers) may, from
time to time, purchase insurance which provides for certain (i) deductibles,
(ii) limits on payments required to be made by the insurer, or (iii) coverage
which may not be as comprehensive as that previously included in insurance

 

14

 



 

--------------------------------------------------------------------------------

purchased by the Company or its predecessors. The purchase of insurance with
deductibles, limits on payments and coverage exclusions, even if in the best
interest of the Company, may not be in the best interest of Indemnitee. As to
the Company, purchasing insurance with deductibles, limits on payments and
coverage exclusions is similar to the Company’s practice of self-insurance in
other areas. In order to protect Indemnitee who would otherwise be more fully or
entirely covered under such policies, the Company shall, to the maximum extent
permitted by applicable law, indemnify and hold Indemnitee harmless to the
extent (i) of such deductibles, (ii) of amounts exceeding payments required to
be made by an insurer, or (iii) of amounts that prior policies of directors’ and
officers’ liability insurance held by the Company or its predecessors have
provided for payment to Indemnitee, if by reason of Indemnitee’s Corporate
Status Indemnitee is or is threatened to be made a party to any Proceeding. The
obligation of the Company in the preceding sentence shall be without regard to
whether the Company would otherwise be required to indemnify such officer or
director under the other provisions of this Agreement, or under any law,
agreement, vote of stockholders or directors or other arrangement. Without
limiting the generality of any provision of this Agreement, the procedures in
Article IV hereof shall, to the extent applicable, be used for determining
entitlement to indemnification under this Section 7.3.

Section 7.4      Certain Settlement Provisions. The Company shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Company’s prior written consent.
The Company shall not settle any Proceeding or Claim in any manner that would
impose any fine or other obligation on Indemnitee without Indemnitee’s prior
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
their consent to any proposed settlement.

Section 7.5      Duration of Agreement. This Agreement shall continue for so
long as Indemnitee serves as a director, officer, employee, agent or fiduciary
of the Company or, at the request of the Company, as a director, officer,
partner, member, venturer, proprietor, trustee, employee, agent, fiduciary or
similar functionary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise, and thereafter shall survive until and
terminate upon the later to occur of: (a) the expiration of 20 years after the
latest date that Indemnitee shall have ceased to serve in any such capacity; (b)
the final termination of all pending Proceedings in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Article IV relating thereto;
or (c) the expiration of all statutes of limitation applicable to possible
Claims arising out of Indemnitee’s Corporate Status.

Section 7.6      Notice by Each Party. Indemnitee shall promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document or communication relating
to any Proceeding or Claim for which Indemnitee may be entitled to
indemnification or advancement of Expenses hereunder; provided, however, that
any failure of Indemnitee to so notify the Company shall not adversely affect
Indemnitee’s rights under this Agreement except to the extent the Company shall
have been materially prejudiced as a direct result of such failure. The Company
shall promptly notify Indemnitee in writing as to the pendency of any Proceeding
or Claim that may involve a claim

 

15

 



 

--------------------------------------------------------------------------------

against Indemnitee for which Indemnitee may be entitled to indemnification or
advancement of Expenses hereunder.

Section 7.7      Amendment. This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto.

Section 7.8      Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 7.9      Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby, including without limitation any prior indemnification
agreements, are expressly superseded by this Agreement.

Section 7.10    Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
unenforceable and that achieves the same objective. Any such finding of
invalidity or unenforceability shall not prevent the enforcement of such
provision in any other jurisdiction to the maximum extent permitted by
applicable law.

Section 7.11    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier or when delivered by hand or (c) the expiration of
five business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):

If to the Company, to it at:

 

 

Pioneer Natural Resources Company

 

5205 North O’Connor Blvd.

Suite 200

 

16

 



 

--------------------------------------------------------------------------------

 

Irving, Texas 75039-3746

 

Attn: Corporate Secretary

 

Facsimile: (972) 969-3552

 

If to Indemnitee, to Indemnitee at:

 

 

________________________

 

________________________

________________________

 

or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.11.

Section 7.12    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to the
principles of conflict of laws.

 

Section 7.13

Certain Construction Rules.

(a)       The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

(b)       For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, nominee, officer, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries; and
a person who acted in good faith and in a manner the person reasonably believed
to be in the interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interest of the Company” for purposes of this Agreement and the DGCL.

 

17

 



 

--------------------------------------------------------------------------------

Section 7.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 7.15    Certain Persons Not Entitled to Indemnification. Notwithstanding
any other provision of this Agreement (but subject to Section 7.1), Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
the terms of this Agreement with respect to any Proceeding or any Claim, issue
or matter therein, brought or made by Indemnitee against the Company, except as
specifically provided in Article III, Article IV or Section 7.3. In addition,
the Company shall not be obligated pursuant to the terms of this Agreement:

(a)       To indemnify Indemnitee if (and to the extent that) a court or
arbitration body having jurisdiction in the matter shall ultimately determine
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration) that such indemnification
is not lawful; or

(b)       To indemnify Indemnitee for the payment to the Company of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Proceedings in connection with such payment under Section 16(b)
of the Exchange Act.

Section 7.16    Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence, gross negligence, intentional or
willful misconduct to the extent that indemnification and advancement of
Expenses is allowed pursuant to the terms of this Agreement and under applicable
law.

Section 7.17    Mutual Acknowledgments. Both the Company and Indemnitee
acknowledge that in certain instances, applicable law (including applicable
federal law that may preempt or override applicable state law) or public policy
may prohibit the Company from indemnifying the directors, officers, employees,
agents or fiduciaries of the Company under this Agreement or otherwise. For
example, the Company and Indemnitee acknowledge that the U.S. Securities and
Exchange Commission has taken the position that indemnification of directors,
officers and controlling Persons of the Company for liabilities arising under
federal securities laws is against public policy and, therefore, unenforceable.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee. In addition, the Company and Indemnitee acknowledge that
federal law prohibits indemnifications for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.

Section 7.18    Enforcement. The Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are

 

18

 



 

--------------------------------------------------------------------------------

unique and special, and that failure of the Company to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Company of
its obligations under this Agreement. The Company agrees not to seek, and agrees
to waive any requirement for the securing or posting of, a bond in connection
with Indemnitee’s seeking or obtaining such relief.

Section 7.19    Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators, legal representatives.

Section 7.20    Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of one year
from the date of accrual of that cause of action, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within that one-year
period; provided, however, that for any claim based on Indemnitee’s breach of
fiduciary duties to the Company or its stockholders, the period set forth in the
preceding sentence shall be three years instead of one year; and provided,
further, that, if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

  PIONEER NATURAL RESOURCES COMPANY

 

 

By:

 

 

Name:

Mark S. Berg

 

Title:

Executive Vice President and General
Counsel

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

Scott D. Sheffield

 

 

 

19

 



 

--------------------------------------------------------------------------------

Schedule I

 

1.         The Company entered into an Indemnification Agreement with each of
Timothy L. Dove, Mark S. Berg, Chris J. Cheatwood, Richard P. Dealy, William F.
Hannes, Danny L. Kellum, David McManus, Jay P. Still and Frank W. Hall that is
otherwise identical to the one entered into with Scott D. Sheffield.

 

2.         The Company entered into an Indemnification Agreement with each of
Thomas D. Arthur, Edison C. Buchanan, Andrew F. Cates, R. Hartwell Gardner,
Andrew D. Lundquist, Charles E. Ramsey, Jr., Scott J. Reiman, Frank A. Risch and
Jim A. Watson, which varied from Exhibit 10.1 by modifying Section 7.15 to
provide, in its entirety, the following:

 

Section 7.15    Certain Persons Not Entitled to Indemnification. The Company
shall not be obligated pursuant to the terms of this Agreement:

(a)       To indemnify Indemnitee if (and to the extent that) a court or
arbitration body having jurisdiction in the matter shall ultimately determine
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration) that such indemnification
is not lawful; or

(b)       To indemnify Indemnitee for the payment to the Company of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Proceedings in connection with such payment under Section 16(b)
of the Exchange Act.

 

 

 

 

20

 



 

 